Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 06/28/21.
3.	Claims 1-3, 5-23, 25-30 & 32-41 are under examination.
4.	Claims 1-3, 6-7, 9-11, 14, 16, 18, 22-23, 26, 28-29, 32 & 34-41 are amended.
5.	Claims 4, 24 & 31 are canceled.


EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jae Youn Kim (REG. No. 69, 215) on 07/29/21.
8.	The title is amended as follow:
	“METHOD AND DEVICE FOR ESTIMATING A DECODABILITY OF A CODE BLOCK TO IMPROVE A RETRANSMISSION PROCESS IN A COMMUNICATION NETWORK.”  

RESPONSE TO ARGUMENTS
9.	Applicant’s amendment filed on 06/28/21, with respect to claims 1-3, 5-23, 25-30 & 32-41 are rejected under 102 & 103 have been fully considered and are persuasive since the 4, 24 & 31 into all the independent claims. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
10.	Applicant’s amendment filed on 06/28/21, with regards to drawing objection (FIG. 1) has been fully considered and is persuasive. Therefore, drawing objection has been withdrawn.
11.	Applicant amendment filed on 06/28/21, with regards to claim objection (Claims 2, 4, 6, 9-10, 14, 16, 18, 23-24, 32 & 38-41) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.
12.	Applicant amendment filed on 06/28/21, with regards to 101 rejection (claim 31 which is canceled now) has been fully considered and is persuasive. Therefore, the 101 rejection is withdrawn.
13.	Applicant amendment filed on 08/29/21 (Via examiner’s amendment), with regards to specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.


Allowable Subject Matter
14.	Claims 1-3, 5-23, 25-30 & 32-41 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Limberg et al. 9, 647, 865 B1 (Title: Iterative-diversity COFDM broadcasting with improved shaping gain) (See FIG. 1, Para. 0036, 0071 & 0085).
B.	Kim et al. 2018/0034587 A1 (Title: Method and performing polar coding and apparatus therefor) (See FIG. 1, Para. 0094 & 0108).
C.	Nagaraja et al. 2011/0276851 A1 (Title: Data transmission with multi-level ACK/NACK feedback) (See FIG. 8, Para. 0029 & 0050).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469